IN THE UNlTED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

IAN WALLACE, )
, , )

Plam“ff’ § Cause NO. 4;18-0\/'-01859 PLC
Vs. )
)
PHARMA MEDICA RESEARCH, INC. and )
UNKNOWN PERSONS employed or contracted )
by Pharrna Medica Research, Inc., )
)
Defendants. )

ANSWER TO PLAINTIFF’S COMPLAINT
COl\/IES NOW Defendant, PHARMA MEDICA RESEARCH, INC., by and through

their undersigned attorneys, Hinshaw & Culbertson LLP and Terese A, Drew, and for their
Answer to Plaintiff’s Complaint, states as follows: ~

l. . Defendant has insufficient information to neither admit nor deny the allegations
contained in paragraph 1 of Plaintiff’s Complaint and as such denies same.

2. Defendant admits it is a Canadian corporation headquartered in Mississauga, ON
Canada. Defendant further admits it has a registered agent located at l North Brentwood Blvd.,
lOth Floor, St. Louis, Missouri, Defendant further admits it operates a facility at 400 Fountain
Lakes Blvd., St. Charles, St. Charles County, Missouri. Defendant denies each and every other
allegation contained in paragraph 2 of Plaintifi’ s complaint not specifically admitted herein.

3. Defendant can neither admit nor deny the allegations contained in paragraph 3 of
Plaintifi’s Complaint as they are legal conclusions to which no response is required However, if

a response is required, Defendant denies same.

302997454vl 1004374

 

4. Defendant can neither admit nor deny the allegations contained in paragraph 4 of
PlaintifP s Complaint as they are legal conclusions to which no response is required. However, if
a response is required, Defendant denies samev

COUNT I (IAN WALLACE v. PMR)

5. Defendant admits that on or about March 23, 2016 through April 23, 2016 and or
about June 10, 2016 through June 14, 2016, the l’laintiff participated in a research study at
Defendant’s facility located in St. Charles, Missouri. During these periods of time, Plaintiff Was
subject to providing various blood samples Defendant denies each and every other allegation

contained in paragraph 5 of Plaintiff’s Complaint.

6. Defendant denies each and every allegation contained in paragraph 6 of Plaintiff’ s
Complaint.
7,` Defendant denies each and every allegation contained in paragraph 7 of Plaintiff’s

Complaint and further specifically denies subparagraphs (a) through (g) inclusive therein

8.` Defendant denies each and every allegation contained in paragraph 8 of Plaintift`s
Complaint.

9. Defendant denies each and every allegation contained in paragraph 9 of Plaintiff’ s
Complaint.

10. For further answer and this Defendant’s affirmative defense, Defendant states any
injuries or damages sustained by Plaintiff were directly caused in whole or in part by Plaintiff’s
own fault so as to bar Plaintiff’ s recovery or, alternatively is such that any’ recovery on Plaintifi’s
behalf Should be in apportion to Plaintifi’ s own fault

ll. For further answer and this Defendant’s affirmative defense, Defendant states that
any injuries suffered or damages sustained by Plaintiff were directly caused in Whole or in part
by third parties not under the direction or control of this Defendant.

2
302997454v1 1004374

12, For further answer and this Defendant’s affirmative defense, Defendant states that
Plaintiff’ s Complaint fails to state a cause of action as a matter of law.

13. For further answer and this Defendant’s affirmative defense, Defendant states
that Plaintiff failed to mitigate his damages

WHEREFORE, Defendant, PHARMA MEDICA RESEARCH, lNC., prays this Court
dismiss Plaintiff’s Complaint at Plaintift’ s cost and for such other and further relief this court

deems just and proper.
HINSHAW & CULBERTSON LLP

/s/ Terese A. Drew
Terese A. Drew, #32030
701 Market Street
Suite 1375
St. Louis, MO 63101-1843
P: 314-241-2600
F: 314~241-7428
tdrew@hinshawlaw.com
Attorney for Defendant PHARMA MEDICA
RESEARCH, INC.

 

302997454vl 1004374

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing document was
electronically filed and served to counsel via the Court’s e~filing system on this iff day of
Decernber, 2018, addressed to the following attorney(s) of record:

Mr. Biian Wendler #39151

Ms. Angie M. Zinzilieta #69783
Mr. Paul E.H. Rademacher #69822
WENDLER LAW, P.C.

900 Hillsboro, Suite 10
Edwardsville, lL 62025

P: (618) 692»0011

F: (618) 692~0022
wendlerlawpc@gmail.com
Attorneys for Plaintiff

 

 

302997454v1 1004374

 

